Opinion by
Judge O’Rear
on petition for rehearing, Feb. 11, 1904.
Upon re-examination of this case upon a petition for re*622hearing, the court adheres to the original opinion. The petition assumes that this decision is in conflict with Hodges v. Metcalfe County Court (decided Oct. 22, 1903) 25 R., 1553, 76 S. W., 381. The result may be, but the opinions are not, inconsistent. In the last named case the only questions passed upon were: (1) Where an applicant to retail liquors has made out a prima fade case under the statute and there is no remonstrance from the neighborhood affected, it is the duty of the county court to grant the license; '(2) where an appeal is taken to the circuit court from the action of the county court, it must be tried on a bill of exceptions; and (3) upon a reversal of the judgment of the county court to the circuit court, the latter is not authorized to enter a judgment granting or refusing license, but must remand the application to the county court, where the judgment must be entered as directed. We adhere to what was there said. In that case it was assumed, and, so far as the ■opinion shows, it was a fact, that the applicant had made out his prima, fade case in every particular. Our attention was not then directed to sections 4205 to 4214, Ky. St., 1903; nor were those sections, or the facts of that case calling them into consideration, passed upon or considered at all.
If these sections had been relied on, and the facts appearing the same as in this record, our conclusions would have been as in the original opinion in this case. The opinions are in no sense conflicting. In the original opinion a part only of section 4205, Ky. St., 1903, is quoted. The next sentence after the quoted part reads: “And such license shall only authorize the person to sell the liquor named in the license in quantities not less than a quart.” (Druggists who sell for medicinal purposes on the prescription of a physician are excepted.)
*623Appellant contends that section 4214 applies only to licenses for selling in quantities less than a quart. That is true. But the whole chapter together shows that liquor sellers who may be licensed are thus classified: (1) Distillers. (2) Wholesalers (which, too, include rectifiers as a branch of these classes). (3) Retailers. This class is particularized by section 4205, as shown in the quotation in the original opinion. It includes druggists. (4) Tavern keepers. Appellant does not show himself to belong to any of the classes above named. Consequently he did not show himself entitled to a license to sell liquor in any quantity, or for any purpose. Appellant cites section 4224, Ky. St., 1903, as conferring authority to grant the license. It does not. It merely fixes the tax to be collected of those to whom licenses may be granted according to law. The license tax imposed for retailing spirituous and vinous liquors is $100, whether conducted in a city or elsewhere. Only if conducted not in the city the license will not authorize any person (except a druggist or licensed tavern keeper) to sell in quantities less than a quart. Nor can the license be granted to any person to sell by retail not in an incorporated town or city, unless such person is a distiller, druggist, merchant, or licensed tavern keeper. All licenses are granted by the county court clerk, except to retail liquor dealers and tavern keepers. These are granted by the county court. Section 4203. Section 4224 must be read and applied in connection with the preceding sections on the subject,, The petition is overruled.'.